Citation Nr: 1045753	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  09-26 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for asbestos-related lung 
disease with chronic obstructive pulmonary disease (COPD), 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for bilateral hearing 
loss, rated as 10 percent disabling since August 30, 2006, and as 
noncompensably disabling prior thereto. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse
ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to January 
1946, December 1946 to January 1950, November 1950 to August 
1952, and May 1963 to August 1967.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO in Nashville, Tennessee is currently 
handling the matter.

The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, in 
October 2010 the Veteran waived his right to have this evidence 
reviewed in the first instance by the RO.

The Board finds that consideration of the issue of 
entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person 
or by reason of being housebound is prompted both by the 
decision below and the medical evidence in this matter.  
Further, in prior correspondence from the Veteran's 
spouse, the issues of entitlement to service connection 
for an eye disorder and balance disorder were raised.  
These issues have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The issue of entitlement to an increased rating for bilateral 
hearing loss is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since August 10, 2010, the Veteran's asbestos-related lung 
disease with COPD has necessitated outpatient oxygen therapy.

2.  Prior to August 10, 2010, the Veteran's asbestos-related lung 
disease with COPD was not manifested by a Forced Expiratory 
Volume in One Second (FEV-1) of 40 to 55 percent predicted or 
less, a ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) of 40 to 55 percent, a Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 40 to 55 percent predicted or less, a 
maximum oxygen consumption of 15 to 20 ml/kg/min or less (with 
cardiorespiratory limit), or by core pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, episodes of acute 
respiratory failure, or the requirement of outpatient oxygen 
therapy. 

3.  The Veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas due to such symptoms 
as suicidal ideation, near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances (including work or a worklike setting), and an 
inability to establish and maintain effective relationships.  


CONCLUSIONS OF LAW

1.  Since August 10, 2010, the criteria for a 100 percent rating 
for the Veteran's asbestos-related lung disease with COPD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.96, 4.97 Diagnostic 
Codes (DCs) 6833-6604 (2010). 

2.  Prior to August 10, 2010, the criteria for a rating in excess 
of 30 percent for the Veteran's asbestos-related lung disease 
with COPD were not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.96, 4.97 Diagnostic Codes 6833-
6604 (2010).

3.  The criteria for a 70 percent disability rating, but no 
higher, for the Veteran's PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  The 
assignment of a particular diagnostic code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
In reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate for 
application in the Veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  
	
At the outset, the Board observes that an unappealed rating 
decision of August 1994 granted service connection for the 
Veteran's asbestos-related lung disease with COPD.  In an 
unappealed rating decision of July 2003 service connection was 
granted for the Veteran's PTSD.  While the Veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at issue, 
it is a present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  
      A.  Asbestos-Related Lung Disease with COPD 
The Veteran essentially contends he is entitled to an increased 
rating for his asbestos-related lung disease with COPD because 
the 30 percent evaluation currently assigned does not accurately 
reflect the severity of his disability.  
 
The Veteran's disability has been rated under Diagnostic Code 
(DC) 6833-6604.  Under DC 6604, which governs ratings of COPD, a 
higher rating of 60 percent rating is warranted when pulmonary 
function tests (PFTs) show FEV-1 of 40 to 55 percent predicted, 
FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55 percent 
predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardiorespiratory limit).  A 100 percent rating is 
warranted for FEV-1 less than 40 percent predicted; FEV-1/FVC 
less than 40 percent, DLCO (SB) less than 40 percent predicted; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or cor 
pulmonale (right heart failure), right ventricular hypertrophy, 
pulmonary hypertension (shown by echo or cardiac 
catheterization), episodes of acute respiratory failure, or the 
requirement of outpatient oxygen therapy. 
 
Under DC 6833, the diagnostic code for asbestosis, a 60 percent 
rating is warranted for FVC of 50 to 64 percent predicted, DLCO 
(SB) of 40- to 55-percent predicted, or a maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  A 100 percent rating is warranted 
for FVC less than 50 percent predicted, DLCO (SB) less than 40-
percent predicted, a maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory limitation, 
cor pulmonale (right heart failure), pulmonary hypertension, or 
the requirement of outpatient oxygen therapy.

On review of the evidence, the Board finds that a staged 
increased rating is appropriate here, effective August 10, 2010.  
Specifically, the Board finds that a 100 percent rating is 
warranted effective August 10, 2010, based on a private treatment 
report of Maura J. Lipp, M.D., the Veteran's pulmonologist, which 
indicates the requirement of home oxygen therapy as of that date.  
The report indicates that the Veteran requires two liters of 
oxygen during the day as well as an overnight oximetry on two 
liters.  As both DC 6833 and DC 6604 include evidence of 
outpatient oxygen therapy as a basis for a 100 percent 
evaluation, the Board finds this award entirely appropriate as of 
the date of the report.
 
On review of the evidence prior this date, however, the Board 
cannot find that a rating in excess of 30 percent is warranted.  
Prior to this date, there is no evidence of cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, or episodes of 
acute respiratory failure as contemplated under these diagnostic 
codes.  On VA examination in March 2009, the examiner 
specifically stated that there is no history of respiratory 
failure, no evidence of cor pulmonale, and no evidence of 
pulmonary hypertension.   A VA examiner in April 2007 similarly 
determined that there is no cor pulmonale, cardiomegaly, or 
congestive heart failure.  Further, there is no indication that 
outpatient oxygen therapy was required prior to August 10, 2010.   
For example, a VA treatment record of January 2009 documents that 
the Veteran's COPD was being treated with albuterol and 
ipratroprium inhalers and Advair.  The requirement of outpatient 
oxygen therapy is not noted in any treatment records or in either 
VA examination report for the relevant appeal period.  Indeed, 
the August 10, 2010 report states that the Veteran was "getting 
started" on home oxygen therapy as of that date.

In addition, pulmonary functioning measurements from prior to 
this date do not meet the requirements of either a 100 percent or 
a 60 percent rating under either diagnostic code.  For example, 
in a May 2009 Addendum report to the March 2009 VA examination, 
the Veteran's FVC was 83 percent, FEV-1 was 79 percent, and FEV-
1/FVC was 73 percent.  On VA examination in April 2007, FVC was 
89 percent predicted and FEV-1 was 59 percent predicted.  A VA 
treatment note of May 2006 shows that FVC was 98 percent 
predicted, FEV-1 was 94 percent predicted, and FEV-1/FVC was 95 
percent predicted.  DLCO (SB) measurements are not of record but 
the April 2007 examiner indicated that the pulmonary functioning 
tests are sufficient to evaluate the pulmonary status of the 
Veteran.  38 C.F.R. § 4.96(d)(2) (2010).  There are no maximum 
exercise capacity or oxygen consumption measurements of record 
for the relevant rating period.
 
The Board has additionally considered whether a higher rating may 
be warranted for the period of time prior to August 10, 2010 
under any other diagnostic code but does not find another code to 
accomplish this.  The Board has also carefully considered the 
Veteran's wife's statements concerning his disability, both as a 
layperson and as medical evidence as she is a registered nurse, 
but finds they do not contain information sufficient for rating 
purposes under the applicable diagnostic codes.  In sum, the 
Board finds that the evidence supports a rating of 100 percent 
since August 10, 2010, but that a rating in excess of 30 percent 
cannot be justified prior to this date.

      B.  PTSD
The Veteran has been assigned a 30 percent evaluation for his 
PTSD, however, on thorough review of the medical record for the 
relevant appeal period, the Board finds that a 70 percent rating 
is warranted for this disability.  Under the General Rating 
Formula for Mental Disorders a 70 percent rating is warranted in 
the following circumstances:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships.  [70 
percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran and 
disorder, and the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In determining the appropriateness of the evaluations assigned to 
the Veteran's disability, the Global Assessment of Functioning 
scores assigned by medical providers throughout the course of 
this appeal will be discussed.  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  See DSM-IV at 44-47.  A GAF score of 51-
60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  Id.  A GAF 
score of 61-70 contemplates some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Id.  A 
GAF score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for mental 
disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Here, the Board finds that the Veteran's overall disability 
picture most nearly approximates the criteria for a 70 percent 
disability rating.  His disability is manifested by such symptoms 
as suicidal ideation, near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively, impaired impulse control (such as unprovoked 
irritability with periods of violence), neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances (including work or a worklike setting), and an 
inability to establish and maintain effective relationships.  

As for suicidal ideation, the presence of suicidal thoughts was 
documented by the March 2009 VA examiner.  The March 2007 VA 
examiner similarly documented suicidal ideation.  The Veteran has 
stated that he has attempted suicide twice in the past.  As for 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, the March 
2007 VA examiner explicitly found this.  Further, the Veteran's 
wife submitted a letter in July 2009 indicating that the Veteran 
must be prompted to shave, bathe, change clothes, and eat.  
Again, the Board notes the Veteran's wife's statements are 
probative not only as lay evidence, but also for their medical 
worth as she is a registered nurse with specific psychiatric 
training.  The Veteran's impulse control was described only as 
"fair" in a September 2010 private treatment report.  In the 
Veteran's wife's July 2009 letter, she described incidents of the 
Veteran being aggravated by neighbours of his niece and arrested 
for driving at them with his car.  She also described an incident 
in which he was stopped in his car for driving without a seat 
belt and was verbally abusive to the police officer.  While the 
Veteran's personal appearance and hygiene has generally been 
documented as acceptable in the medical record, the Veteran's 
wife has submitted statements, including the July 2009 letter for 
example, that this is only due to her constant involvement in 
making sure the Veteran is clean and appropriately dressed.  The 
March 2007 VA examiner did note he has some difficulty in 
performing activities of daily living.  The Veteran's difficulty 
in adapting to stressful circumstances (including work or a 
worklike setting), was documented by the March 2009 examiner who 
noted that he experiences "full blown panic attacks" in certain 
situations and that he "can not tolerate the stress of being in 
stimulating and/or crowded social settings."  As for an 
inability to establish and maintain effective relationships, the 
March 2007 VA examiner explicitly found this.  The examiner added 
that the Veteran is unable to perform any recreation or leisurely 
pursuits.  The Veteran's wife testified at the October 2010 
hearing and has stated in various letters that they are unable to 
have any social life due to the Veteran's PTSD symptoms.  

The Veteran's GAF scores also reflect moderate to severe 
impairment.  In a private treatment report of September 2010 it 
was indicated that the Veteran's current GAF score was 51, and 
that his highest score was 51 and the lowest was 50.  This was 
also documented in a private treatment record of August 2010 
from.  On VA examination in March 2009, the Veteran's GAF score 
was 60.  On VA examination in March 2007 his GAF score was 
identified as 51-60.  As noted above, a GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers). 

The Board considered assigning the Veteran a rating higher than 
70 percent, but the evidence does not support this.  A rating of 
100 percent is awarded in the following circumstances: 
Total occupational and social impairment, 
due to such symptoms as:  gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.  [100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

Here, there is no evidence of complete occupational and social 
impairment.  The record does not show that the Veteran is totally 
socially impaired.  The Veteran and his wife have been married 
for over 20 years and he reported to the March 2009 VA examiner 
that his marriage is "wonderful."  He further indicated to the 
examiner that the reason he is not close to all of his children 
is because they live so far away.  At the October 2010 hearing 
the Veteran's wife testified that the Veteran has a good 
relationship with her son and his wife.  There is also no 
evidence of symptoms such as a gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, disorientation to time or place, or memory loss 
for names of close relatives, own occupation, or own name.  For 
example, on VA examination in March 2009, the Veteran has clear 
and coherent speech, was oriented, had an "unremarkable" 
thought process, had no delusions, and good judgment and insight, 
and was found to have no problems with memory.  On VA examination 
in March 2007, the Veteran was oriented, had normal 
communication, normal speech, no delusions, no hallucinations, 
normal thought processes, normal judgment, normal abstract 
thinking, and normal memory.  The medical treatment notes of 
record, including the private treatment reports of September and 
August 2010 similarly document normal cognitive functioning with 
no deficiencies in the above areas.  While the record does 
document suicidal ideation and problems with appearance and 
hygiene, the Board does not find that these alone warrants the 
assignment of a 100 percent evaluation, particularly since they 
are also a criteria for the assignment of a 70 percent 
evaluation. Also, while the Veteran's angry outbursts have been 
documented and arguably constitute grossly inappropriate 
behavior, the Board does not find that this warrants a higher 
rating in the absence of any other criteria contemplated by a 100 
percent evaluation.  Further, all of the Veteran's GAF scores 
border between moderate and serious impairment.  For all of these 
reasons, the Board finds that a rating of 70 percent, but no 
higher, is warranted for the Veteran's PTSD.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in March 2003, 
February 2007, and May 2009 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate his 
claim, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  The letters also provided the appellant with 
information concerning the evaluation and effective date that 
could be assigned should the claims be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board also notes that there is some evidence that the 
appellant was awarded Social Security Administration (SSA) 
disability benefits.  However, as the appellant is 85 years of 
age, under 42 U.S.C. § 402, any SSA disability award was 
automatically converted to 'old age'benefits by the time he 
turned 65.  In light of such, and the fact that Social Security's 
Document Retention Schedule requires the destruction of any 
disability records when a beneficiary turns 72, there is no duty 
to secure any records from that agency.  Indeed, a June 2010 
document indicates that the Veteran's Social Security medical 
records have been destroyed.  As such, the Board finds that VA 
has met its duty to assist in obtaining all identified, relevant 
records. 
 
Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His post service 
treatment records have been obtained.  He has been afforded a 
personal hearing before the Board and VA examinations.  The Board 
does not have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with the 
development of evidence is required.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, from August 10, 2010, a 100 percent rating for the 
Veteran's asbestos-related lung disease with COPD is granted. 

Prior to August 10, 2010, a rating in excess of 30 percent for 
the Veteran's asbestos-related lung disease with COPD is denied. 
 
Entitlement to a disability rating of 70 percent, but no higher, 
for the Veteran's psychiatric disability is granted, subject to 
statutory and regulatory provisions governing the payment of 
monetary benefits.


REMAND

At the Veteran's October 2010 personal hearing and in a May 2009 
letter from the Veteran's wife, it was contended that the 
Veteran's bilateral hearing loss has worsened since the last VA 
examination.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a Veteran alleges that his 
service-connected disability has worsened since he was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment. See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  On remand however, the RO should first clarify 
whether the Veteran wishes to withdraw this claim prior to 
scheduling a VA examination, as was discussed at the October 2010 
hearing. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

Contact the Veteran and ask him if he 
wishes to withdraw his claim for an 
increased rating for bilateral hearing 
loss.  

If not, schedule him for a VA audiological 
examination in order to determine the 
current severity of his bilateral hearing 
loss.  The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
and studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2010).

After all of the above actions have been completed, readjudicate 
the Veteran's claim.  If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


